Title: From George Washington to Elias Dayton, 19 February 1782
From: Washington, George
To: Dayton, Elias


                  
                     Dear Sir
                     Philada 19th February 1782
                  
                  I received your favor of the 9th instant in due time, accompanied by a very particular Return of the Cantonment and strength of the enemy, for which I am obliged.
                  I directed the releif of the whole Garrison of Wyoming upon a supposition, from the tenor of your former letter, that the Men as well as Officers were anxious to be releived, but if you think that making a change of Officers only will answer the purpose, I shall be satisfied.
                  It now becomes extremely essential to us to know what advices the enemy have lately received from Europe—whether any change is to be made in the disposition of their force—& whether they expect any and what reinforcements and how soon—In short, every motion ought to be minutely attended to, as from them we may form a judgment of their intentions the approaching Campaign—You will be good enough to attend to the foregoing and communicate intelligence to me as often as possible—I am Dear Sir Yr most obt servt.
                  
               